Title: From George Washington to James Tilghman, 20 July 1786
From: Washington, George
To: Tilghman, James



Dr Sir,
M[oun]t Vernon 20th July 1786.

It will readily appear to you from the manner & evident marks of hurry with which the letter I had the honor to address

you last, was written, that it was only meant for your own perusal; but if the contents of it can afford any satisfaction to the gentleman who you say is anxious to be informed of the truth of the insinuations which have met Capt. Asgill’s countenance, I have no objection to its being handed to him under the prohibition you have mentioned; for if that gentleman conceives that such tales will excite commiseration, he may be endulged in them ’till the touch stone of time & truth will reverberate upon him. I have already informed you that my letter was written from memory—I am persuaded, nevertheless, that nothing is contained therein, wch is not founded on facts; & that more might have been said to disprove the allegations.
I am really sorry that it is not in my power yet, to give you any satisfaction respecting the affairs of Colo. Thos Colville’s Estate; & of what can be done with the claim of Miss Anderson. No man can be more anxious than I am to bring these matters to such a close as will satisfy all parties, & exonerate myself. It is now many months, since I have pressed the eldest son, & I believe one of the Executors of Mr John West deceas’d, who was the principal acting Executor of J. Colvil, to furnish me, if he would not take the matter in hand himself, with all the papers of that Estate, that a final settlement, upon some principle or another, might be gone into. He always promised, but has never performed this—two months ago, he assured me I should have these papers in three weeks; at the end of which, I again applied & was as unsuccessful as before. His last assurance was, that he would bring them himself in a little time.
As the concerns of this Estate have been intermixed & blended with Jno. Colvil’s affairs, to whom Thomas was an Executor, & as both are in great confusion & perplexity—I mean as soon as I can get the papers, to put the whole into the hands of some gentleman of abilities & knowledge of the Law, to overhaul, digest & advise what is proper to be done in every matter for the fulfilment of the trust, & towards a final settlement: the result of which, so far as it respects Miss Anderson, you shall be informed of, so soon as I can speak with any decision on this point; for at present I am perhaps, as ignorant as you can be of the concerns of these Estates, & of what is proper to be done in behalf of the Legatees & I am Dr Sir &a

G: Washington

